Title: To James Madison from Caesar Augustus Rodney, June 1807
From: Rodney, Caesar Augustus
To: Madison, James



My Dear Sir,
Wilmington June 0. 1807.

Agreeably to your request contained in your favor of the 1st inst. I enclose a draft in favor of Mr. Milliken for $350.  I also have forwarded to J. G. Jackson Esq. an order for $. 500. 5/ 100 in consequence of your letter of the 30th. ulto. & another order, to Mr. Brent as agent of Mr. Graham  for $.380: 25/ 100 agreeably to your directions of the 26. ulto.
Judge Toulmin’s packet, I find on examination contained no order for his salary.  I return the papers you requested & also inclose you a letter just received from H. Latrobe by his son, containing an original one in Burr’s hand about his pretended Washita tract.  Mr. Latrobe will pass this on friday on his way to Richmond.  I am Dr. Sir with esteem & respect Yours Very Sincerely

C. A. Rodney

